Citation Nr: 0415479	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation, hypertrophic cardiomyopathy, and transient 
ischemic attacks, claimed as heart disease.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2000 and January 
2003 of a Department of Veterans Affairs Regional Office.  

A hearing was held by the undersigned in Montgomery, Alabama 
in August 2003.  

The veteran has raised the issues of service connection for 
skin cancer and of an increase rating for service-connected 
tinea cruris (August 2003 hearing transcript at 27-28), as 
well as, a total disability rating based on individual 
unemployability (March 2003 substantive appeal), which are 
referred to the RO for appropriate action.  

The current issues on appeal are REMANDED to an RO via the 
Appeals Management Center (AMC), in Washington, D.C.  

REMAND

The veteran asserts that atrial fibrillation, hypertrophic 
cardiomyopathy, and transient ischemic attacks are directly 
related to service or are secondary to service-connected 
PTSD.  At the hearing in August 2003, the veteran testified 
that he is receiving disability benefits from the Social 
Security Administration (SSA) due to heart disease and PTSD. 

Since service connection for PTSD was granted after the RO's 
decision to deny service connection for atrial fibrillation, 
hypertrophic cardiomyopathy, and transient ischemic attacks, 
the RO has not had the opportunity to consider the claim of 
secondary service connection in the first instance. 

Since his last VA examination, the veteran has been receiving 
VA treatment for PTSD and there has been an overall decrease 
in his level of functioning.  
In light of the above, the Board determines that additional 
procedural and evidentiary development is required and the 
case is REMANDED for the following action:

1.  On the issue of service connection, 
ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA). 

Notified the veteran by letter of 
the evidence, not already of record, 
needed to substantiate the claim of 
service connection, including 
secondary service connection.  And 
notify him of the type evidence he 
should submit or authorize VA to 
obtain on his behalf and the type of 
evidence VA will obtain on its own 
once he has identified it as 
relevant to the claim.  Also, 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim.  

2.  Obtain SSA records including the 
medical records supporting the award of 
disability benefits. 

3.  Ask the veteran for information about 
health-care professionals who have 
treated him for heart disease. 

4.  Obtain VA records for the Gadsden 
clinic since August 2002 and from the 
Birmingham VAMC since October 2002.  

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
degree of impairment due to PTSD. 

6.  After the development has been 
completed, adjudicate the claims.  On the 
claim of service connection, including 
secondary service connection, if the 
record does not contain sufficient 
medical evidence to decide the claim, 
obtain the necessary VA medical 
examination or medical opinion.  If any 
benefit sought on appeal remains denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



